Case: 15-10897      Document: 00513907999        Page: 1    Date Filed: 03/13/2017




           IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT

                                 ___________________                United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                    No. 15-10897                     March 13, 2017
                                 Summary Calendar
                                                                      Lyle W. Cayce
                                 ___________________                       Clerk

UNITED STATES OF AMERICA,

             Plaintiff - Appellee

v.

AARON GARCIA MORALES,

             Defendant - Appellant

                              _______________________

                  Appeal from the United States District Court
                       for the Northern District of Texas
                            USDC No. 4:93-CR-84-12
                            _______________________

Before JOLLY, DAVIS, and SOUTHWICK, Circuit Judges.

PER CURIAM: *
      Aaron Garcia Morales, federal prisoner # 24655-077, seeks leave to
proceed in forma pauperis (IFP) on appeal from the district court’s denial of his
18 U.S.C. § 3582(c)(2) motion for reduction of sentence based on Amendments
750 and 782 to the Sentencing Guidelines. By moving to proceed IFP, Morales
is challenging the district court’s certification that his appeal was not taken in


      *Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent excerpt under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-10897      Document: 00513907999      Page: 2   Date Filed: 03/13/2017


                                   No. 15-10897

good faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997). Our inquiry
into a litigant’s good faith “is limited to whether the appeal involves legal
points arguable on their merits (and therefore not frivolous).” Howard v. King,
707 F.2d 215, 220 (5th Cir. 1983) (internal quotation marks and citation
omitted).
      The Supreme Court has prescribed a two-step inquiry for a district court
that is considering a § 3582(c)(2) motion. Dillon v. United States, 560 U.S. 817,
826 (2010). The court must first determine whether a prisoner is eligible for a
reduction as set forth in U.S.S.G. § 1B1.10. Id. If he is eligible, then the district
court must “consider any applicable [18 U.S.C.] § 3553(a) factors and determine
whether, in its discretion,” any reduction is warranted under the particular
facts of the case. Id. at 827.
      The district court properly concluded that Morales was ineligible for a
reduction because he was sentenced under U.S.S.G. § 4B1.1 as a career
offender. See United States v. Anderson, 591 F.3d 789, 790-91 (5th Cir. 2009);
§ 3582(c)(2). As Morales was not sentenced under a Guideline lowered by
Amendment 750 or 782, the district court did not abuse its discretion when it
denied his motion. See Anderson, 591 F.3d at 791.
      Thus, Morales has failed to show that he will raise a nonfrivolous issue
on appeal. See Howard, 707 F.2d at 220. Accordingly, his IFP motion and all
outstanding motions are DENIED. Additionally, because this appeal is
frivolous, it is DISMISSED. 5TH CIR. R. 42.2.




                                         2